t c summary opinion united_states tax_court peter showler petitioner v commissioner of internal revenue respondent docket no 19480-04s filed date peter showler pro_se kris h an for respondent carluzzo special_trial_judge this case was heard pursuant to the provisions of sec_7463 pursuant to sec_7463 the decision to be entered is not reviewable by any unless otherwise indicated section references are to the internal_revenue_code_of_1986 as amended in effect for the relevant period rule references are to the tax_court rules_of_practice and procedure other court and this opinion shall not be cited as precedent for any other case respondent determined a dollar_figure deficiency in petitioner’ sec_2002 federal_income_tax the issue for decision is whether petitioner is entitled to certain deductions claimed on a schedule c profit or loss from business included with hi sec_2002 federal_income_tax return background some of the facts have been stipulated and are so found at the time the petition was filed petitioner resided in california during the year in issue petitioner sold securities and or financial products as an independent_contractor for national planning corp npc his compensation_for doing so was paid in the form of commissions that were directly deposited into one or another of two regular personal checking accounts maintained at china trust u s a_trust one of those accounts was petitioner’s individual_account the other was a joint account that petitioner maintained with three business associates petitioner and those three business associates each owned percent of the stock of wise steward corp wise a california corporation that offered financial planning services to its customers wise conducted business through its employees one of whom was petitioner and independent contractors wise maintained a business checking account at trust during npc paid commissions totaling dollar_figure to petitioner and issued a form 1099-misc miscellaneous income to petitioner evidencing those payments as an npc sales representative petitioner had two rep codes one that tracked the payment of regular commissions and the other that tracked override commissions the difference if any between the two types of commission payments has not been made entirely clear of the total commissions paid to petitioner by npc during regular commissions totaling dollar_figure were directly deposited into petitioner’s individual checking account at trust and override commissions totaling dollar_figure were directly deposited in the joint checking account that petitioner maintained at trust with the other shareholders of wise except for five direct deposits that total dollar_figure the funds directly deposited as override commissions into the joint checking account were within days of each direct deposit electronically transferred to wise’s business checking account at trust the services that petitioner performed for wise as one of its employees are not entirely clear but the services appear to overlap to some extent with the services he performed for npc in any event wise paid petitioner a salary or wages totaling dollar_figure during from time to time throughout the year petitioner entertained and or provided gifts to his clients clients and independent contractors of wise and other independent contractors of npc as relevant here the income reported on petitioner’s timely filed federal_income_tax return includes the wages he received from wise and dollar_figure of business income the computation of which is detailed on a schedule c included with that return the schedule c identifies petitioner’s principal business as investment manager sale and shows the accounting_method for the business as cash the dollar_figure in commissions received from npc is reported as gross_income and as relevant here the following deductions are claimed commissions and fees -- dollar_figure travel meals and entertainment --dollar_figure donations to non-profit --dollar_figure bonuses --dollar_figure gifts --dollar_figure and memberships --dollar_figure the amount of the deduction for commissions and fees equals the amount of override commissions that petitioner received from npc that were first directly deposited into petitioner’s joint checking account but then and with the exceptions noted above were electronically transferred to wise’s business checking account all of the above-referenced deductions were disallowed in the notice_of_deficiency according to an explanation included in the notice_of_deficiency the deduction for commissions and fees was disallowed because no deduction is allowed for any compensation that is unreasonable or excessive the explanation for the disallowance of that deduction went on to note that petitioner had failed to establish that the amount shown was a compensation and b paid various reasons are given in the notice_of_deficiency for the disallowances of the other deductions listed above including petitioner’s failure to substantiate the payments of the underlying expenses discussion in general a taxpayer is entitled to a deduction for all ordinary and necessary expenses paid_or_incurred in carrying on any trade_or_business sec_162 depending upon the nature of the business the disallowed deductions here in dispute fall into categories of expenses generally recognized as deductible under sec_162 the nature of and the manner in which petitioner conducted his business as either an employee of wise or an independent_contractor of npc have been described only in general terms and many details are unknown at trial petitioner attempted to distinguish among his clients npc’s clients and wise’s clients but his attempts for the most part were lost on the court this lack of detail exacerbated by a lack of precision does little to demonstrate how many of the disallowed deductions relate to petitioner’s trade_or_business furthermore complications between the parties that arose in the pretrial stipulation process see rule resulted in a hodgepodge of exhibits some of which duplicate others in content if not format many of which are illegible or incomplete and many of which although it might come as a surprise to the parties are hardly self-explanatory as we have noted in countless cases deductions must be substantiated by adequate_records sec_6001 65_tc_87 affd per curiam 540_f2d_821 5th cir not only does the taxpayer bear the burden to substantiate any deduction claimed but in proceedings such as this one the taxpayer has the burden to present the substantiating records in an organized manner that clearly demonstrates the relationship of the record to the disputed deduction deductions for expenses other than for commissions and fees the documents that petitioner produced to substantiate the deductions claimed for expenses other than for commissions and fees consist of copies of receipts from various restaurants for meals paid for by credit card or cash copies of receipts from various retail stores or supermarkets for food beverages and other household_items copies of receipts from golf courses copies of receipts from cigar stores and other gift shops copies of checking account statements showing payment for items by debit card copies of canceled checks and spreadsheets which appear to list some of the items reflected in the first six categories of documents we begin by noting that the totals shown on the spreadsheets for various categories of expenses do not match the deductions claimed for those expenses on petitioner’s return furthermore nothing has been submitted that ties the disallowed deductions to specific copies of receipts checks or other documents that have been admitted into evidence careful review of the restaurant receipts demonstrates many duplications the following two examples of such duplications are representative of many others the date dinner at saddle peak lodge in calabasas california shown on one receipt for dollar_figure that details the items consumed is duplicated by a receipt for dollar_figure that summarizes the amount of the dinner check plus tip and a dinner receipt dated date from café bellissimo in woodland hills california showing items totaling dollar_figure consumed by two individuals marked client meeting--faupel is duplicated on a receipt that shows the cost of the dinner plus tip total dollar_figure marked client meeting--brennan there are other unexplained irregularities in the documents that petitioner produced to support the disallowed deductions one receipt for a purchase of an item from liberty leather in torrence california is dated in and signed by someone other than petitioner supermarket receipts marked as training expenses for wise employees include expenditures_for items the deduction of which would without explanation seem to be prohibited by sec_262 we could go on and on but see little point in doing so the many duplications and other irregularities in the records that petitioner produced to support the deductions claimed for expenses other than for commissions and fees lead us to conclude that the records are unreliable because petitioner has otherwise failed to substantiate the deductions for those expenses respondent’s disallowances of those deductions are sustained deduction for commission and fees expenses trust checking account statements demonstrate that dollar_figure dollar_figure minus dollar_figure of the dollar_figure override commissions was transferred from petitioner’s joint checking account to wise’ sec_2 this pattern is repeated numerous times in the exhibits sec_262 provides in part that no deduction shall be allowed for personal living or family_expenses business account consequently petitioner has substantiated the payment of that expense to that extent although the record is not as complete as we would like concerning exactly to what the expense relates it is clear that it is some form of compensation and contrary to the explanation given in the notice_of_deficiency for the disallowance of the deduction nothing in the record suggests that the compensation was not reasonable see sec_162 it follows that the reasons given in the notice_of_deficiency unreasonable_compensation and lack of substantiation for the disallowance of the deduction have been overcome by the evidence or lack thereof presented although it is not a ground listed in the notice_of_deficiency respondent also argues that petitioner is not entitled to the deduction because the payments of the underlying expenses in some manner or another violated various provisions of the securities exchange act of the act ch 48_stat_881 current version pincite u s c sec_78a-78lll according to respondent the expense to which the deduction relates is a nondeductible illegal payment within the meaning of sec_162 respondent bears the burden of establishing by clear_and_convincing evidence that the expenses to which the commission deduction relates constitute illegal payments sec_162 sec_7454 rule b in support of his burden respondent relies upon an opinion letter from the securities_and_exchange_commission sec issued in response to a no-action request made on behalf of an individual and an organization involved in the sale of securities according to the opinion letter the facts and circumstances presented which might or might not be similar to petitioner’s could result in an sec enforcement action for violation of the act we cannot help but wonder whether the circumstances described in the opinion letter are in fact so similar to petitioner’s that the conclusion reached in the letter has application to petitioner’s situation even if applicable the conclusion is hardly determinative of whether payment of the commission expense should be treated as an illegal payment within the meaning of sec_162 and the opinion letter in and of itself hardly satisfies respondent’s burden on the point respondent’s disallowance of the commissions expense deduction claimed on the schedule c is rejected petitioner is entitled to a deduction for commission expenses to the extent the payment of those commissions has been substantiated to reflect the foregoing decision will be entered under rule
